DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a positive electrode active material comprising a compound having a crystal structure having the formula LixMeyOaFb, specifically Li2MnO2F and an insulating compound, specifically AlF3 where in the insulating compound covers at least part of the surface of the compound in the reply filed on 6-17-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the amount of the insulating compound ranging from 0.5-5% by mass of the compound, does not reasonably provide enablement for any mass percent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0096].
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 is rejected because it is unclear what makes a compound having a crystal structure belonging to a space group FM-3M.            Claim 1 is rejected because it is unclear where the insulating compound is positioned in regard to the positive electrode active material.            Claims 2-3 are rejected because it is unclear what is meant by “an amount of the insulating compound ranges from 0.5% to 5% by mass of the compound” because should indent range be by mass of the positive electrode active material.            Claim 4 is rejected because the claim should cite “where in the insulating compound covers at least part of a surface of the active material compound”.                       Claim 5 is rejected because the claim should cite “where in the insulating compound covers and at least part of a surface of the active material compound form a solid solution ”.
          Claim 7 is rejected because it is unclear what compound the claim is being referred to.  The claim should cite “wherein the insulating compound is…”.          Claims 8-9 are rejected because claim 1 is rejected because the positive electrode active material according to claim 1 also comprises an insulating compound.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 07-037617, abstract) in view of Tsai et al. (2014/0178747)           Kenji et al. teaches in the abstract a battery comprising a positive active material represented by LiwMxOyXz where M can be Mn, Co, Ni, Fe, etc. and X=F where the formula can be Li2-2.5M0.8-1.25O1-2F0-1. Kenji et al. teaches that the battery comprises a negative electrode comprising lithium or lithium alloy and an electrolyte comprising a liquid electrolyte.           Kenji et al. teaches the claimed invention except does not teach all the specified conditions cited in claims.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li2-2.2Mn0.8-1.25O1-2F0.5-1 or Li2MnO2F, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Li2-2.2M0.8-1.25O1-2F0.5-1 or Li2MnO2F, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	         When the positive electrode comprises Li2-2.2M0.8-1.25O1-2F0.5-1 or Li2MnO2F, then inherently the positive electrode active material compound having a crystal structure belonging to a space group FM3-M must also be obtained.	
When the positive active material comprises a compound having the formula Li2-2.2M0.8-1.25O1-2F0.5-1 or Li2MnO2F, then the positive electrode active material compound having a crystal structure belonging to a space group FM3-M would have obviously have been present once the Kenji et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Kenji et al. teaches the claimed invention except does not teach that the positive electrode active material also comprises an insulating compound such as Al2O3 and that the insulating compound covers at least part of the surface of the active material.           Tsai et al. teaches [0003-0004], that the electrode surface of the lithium secondary battery needs to have a protective layer to prevent direct contact with the electrolyte solution and to suppress the lithium nation of the electrode Tsai reactions of the electrolyte solution. It is known in the prior art that protective layers of the cathode surfaces can be metals such as Ag, metal oxides such as Al2O3 and ZrO2, metal fluoride such as AlF3 and ZrF2 and a plurality of carbon composites such as graphene.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a surface coating of Al2O3 or AlF3 on the positive electrode taught by Kenji et al. because Tsai et al. teaches that it is known in the prior art to use protective layers to prevent direct contact with the electrolytic solution in the battery.          Kenji et al. teaches the claimed invention is not specifically teach that the amount of the insulating compound ranges from 0.5-1% by mass or is 5% or less by mass of the positive active material.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.5-1% by mass or 5% or less by mass of the insulating compound, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.5-1% by mass or 5% or less by mass of the insulating compound, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,818,911. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,818,911 claims in claims 1-3, a battery comprising a positive electrode containing a positive electrode active material containing the exact same compound which has a crystal structure belonging to the space group FM3-M, represented by the formula LixMeyOaFb and the exact same insulating compound in an amount of 0.5-5% or 0.5-1% by mass of the compound and claims that the insulating compound covers at least part of the surface of the compound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727

/Laura Weiner/Primary Examiner, Art Unit 1727